Opinión disidente emitida por el
Juez Asociado Señor Dávila
San Juan, Puerto Rico, a 18 de marzo de 1966
La opinión de la mayoría hace una exposición correcta de la interpretación que le hemos dado a la regla que requiere que el testimonio de un cómplice sea corroborado. La relación de la prueba es esencialmente correcta. Pero no podemos estar de acuerdo con la interpretación que la mayoría le da a esa prueba al aplicar la regla que requiere la corroboración del testimonio de un cómplice.
Es necesario antes de considerar la prueba presentada para determinar si el apelante es un cómplice, consignar lo ocurrido antes de la vista del presente caso en el tribunal de instancia.
El apelante y el único testigo que lo incriminó fueron acusados conjuntamente. La acusación exponía que “los re-feridos acusados Diego Rivera Rivera y Rafael Morales Morales, allá para el 8 de marzo de 1963 y en la municipalidad de Naguabo . . . ilegalmente penetraron durante las horas de la noche, en la casa-negocio ‘Corcino’s Sea Food’ . . . con la intención de cometer, como cometieron, hurto.”
De la minuta correspondiente al 20 de mayo de 1963 aparece que en ese día “se le dio lectura a la acusación en cuanto al acusado Diego Rivera Rivera y el acusado hizo alegación de inocente y solicitó juicio por jurado.” Se señaló la vista del caso para el 7 de agosto siguiente. En cuanto al otro acusado, aquí apelante, Rafael Morales Morales, se hizo constar que no había constancia de haber sido citado y se señaló el acto de la lectura de la acusación para el 5 de julio entrante.
*378El 3 de julio se dio lectura a la acusación contra el aquí apelante y el juicio se señaló.para el 7 de agosto. En ese día, a solicitud del acusado Morales, representado por la abogada Juanita Treviño, se suspendió la vista del caso para el 8 de octubre. El coacusado Rivera y su abogado quedaron citados y notificados de este señalamiento.
El 8 de octubre compareció el coacusado Rivera asistido de su abogado y el otro acusado no compareció pero estuvo en sala su abogada. De la minuta surge que el Ministerio Público le informa al Tribunal que usará al coacusado Diego Rivera como testigo de cargo contra Rafael Morales Morales y la defensa solicita entonces del Tribunal que se le conceda in-munidad a Rivera. Aparece entonces en el expediente la sen-tencia dictada en ese caso contra Rivera Rivera y que lee así:
“En el día de hoy señalado para la vista de este caso, com-parecieron el acusado en persona y asistido de su abogado el Ledo. Orlando J. Muñiz y El Pueblo de Puerto Rico por su Fiscal Hon. Manuel Bird Zalduondo.
“El Ministerio Público le informó al Tribunal que usará a el acusado Diego Rivera Rivera como testigo de cargo en la causa que se sigue contra Rafael Morales Morales por estos mismos hechos, por lo que la defensa solicita inmunidad para el mismo.
“El Tribunal le concede inmunidad al acusado Diego Rivera Rivera y ordena el Archivo y Sobreseimiento de la causa que contra él se sigue por Escalamiento en Primer Grado.
“Humacao, Puerto Rico, a 8 de octubre de 1963.”
Así, se dictó sentencia en el caso seguido contra Rivera, decretándose el archivo y sobreseimiento del mismo.
En Pueblo v. Rodríguez Hernández, 91 D.P.R. 183 (1964) reiteramos que “a los fines de la necesidad de prueba de corro-boración hemos indicado que cómplice es aquél que con pleno conocimiento y voluntariamente — sin que medie coacción — de su libre albedrío e intencionalmente, participa en alguna forma en la comisión de un delito, pudiendo por tanto, pro-cesársele por el mismo. En otras palabras, es esencial que el *379cómplice esté sujeto a ser encausado por el mismo delito que la persona acusada . .
Ciertamente Rivera estaba sujeto a ser encausado por el mismo delito que el aquí apelante. La declaración de Rivera durante el juicio, así como la prestada ante el fiscal y que fuera admitida en evidencia, establecen que éste participó en los hechos que dieron base a la acusación contra el aquí apelante. En la declaración jurada afirma que “como a la una de la madrugada volvimos a dicho negocio y yo estacioné el carro frente a este negocio de Corcino. Que Rafael se apeó del carro con el maletín conteniendo las herramientas. Que yo vi que él cogió por la parte de atrás del negocio. Que como a la hora después Rafael salió del negocio con unos paquetes con-teniendo cigarrillos y además tenía los bolsillos llenos de menudo.” Si la declaración jurada fue admitida en evidencia y fue considerada por el jurado al deliberar, no vemos cómo pueda justificarse prescindir de ella para determinar si el testigo era un cómplice no no.
La declaración de Rivera lo complicaba en el delito que se alega cometió el apelante. Justificaba que el fiscal lo acusara. Eso es todo lo que se requiere para que surja la necesidad de que la declaración sea corroborada. Como reitera-mos en Pueblo v. Rodríguez Hernández, supra, “. . . cómplice es aquél que con pleno conocimiento y voluntariamente, par-ticipa en alguna forma en la comisión de un delito, pudiendo por tanto procesársele por el mismo.” De la declaración de Rivera clara y razonablemente se infiere que participó con el apelante. En primer lugar, no es un conductor autorizado y no se dedica a conducir automóviles mediante paga. Explica que esa noche lo hizo porque necesitaba dinero. En hora in-tempestiva, a la una de la madrugada lo conduce en un auto-móvil frente a un negocio cerrado. Su compañero, se desmonta del vehículo con un maletín conteniendo herramientas y se dirige hacia la parte de atrás del negocio. Lo espera hasta que regresa con unos paquetes y los bolsillos llenos de menudo. Los *380otros requisitos apuntados al efecto de que participó en alguna forma, voluntariamente en la comisión del delito están asi-mismo establecidos. El hecho de que su participación fuera pasiva en forma alguna lo releva de responsabilidad. Pueblo v. Aponte González, 83 D.P.R. 511, 519 (1961).
No hay duda que el testigo pudo ser encausado por el mismo delito que se encausó al apelante. De hecho lo fue. Es luego de habérsele leído la acusación y de señalarse el caso para vista que el fiscal pide el archivo y sobreseimiento de la causa. Es entonces que la defensa expone como condición que se le dé inmunidad y a esos efectos se dicte sentencia por el tribunal. Si bien es verdad que “el mero hecho de que se acuse a una persona de un delito conjuntamente con otra, no lo convierte ipso faeto en un cómplice”, Pueblo v. Álvarez, 37 D.P.R. 578 (1928); VII Wigmore On Evidence, § 2060, pág. 339 (3ra. ed. 1940), el haber sido acusado y haberse dictado sentencia archivando la causa y concediéndole inmu-nidad, indudablemente sirve en el presente caso para forta-lecer la conclusión de que el testigo es un cómplice.
Siendo el testigo Rivera un cómplice, su testimonio tenía que ser corroborado según lo requiere la Regla 156 de las de Procedimiento Criminal de 1963. No lo fue. Y siendo ésta la única evidencia que establecía la responsabilidad del ape-lante, ya que la declaración del otro testigo de cargo sólo estableció el corpus delicti, lo que procede es revocar la sentencia y decretar su absolución.